Citation Nr: 1143212	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  08-03 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from December 1962 to September 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision that, in pertinent part, denied service connection for bilateral hearing loss.  The Veteran timely appealed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran and his representative when further action is required.


REMAND

The Veteran contends that service connection for bilateral hearing loss is warranted on the basis that he was exposed to excessive noise in active service while serving as a wireman in field artillery; and from being in close proximity to the firing of artillery-including the 105 Howitzers, M-1s, and M-14s.  His Form DD214 reflects a primary specialty as a "wireman."  The Veteran described one incident in which he sustained a concussion and was knocked to the ground, from a round being fired.  The Veteran reported that he was unable to hear for awhile after the incident.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

The Board notes that service connection has been awarded for tinnitus as a likely result of noise exposure in active service.

Audiometric testing in service at enlistment in December 1962 revealed that the Veteran's hearing was 15/15, bilaterally, for whispered voice.



Audiometric testing in service at separation in July 1965 revealed pure tone thresholds, in decibels, ASA units converted to ISO units, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
-
15
LEFT
10
15
20
-
10

VA audiometric test results in November 2007 revealed data most consistent with bilateral sensorineural impairment.  The VA audiologist opined that it was not likely that the Veteran's hearing loss is related to noise exposure in active service based on findings of "normal hearing by VA standards."

In January 2008, the Veteran contended that his bilateral hearing loss had progressively worsened over time since his separation from active service.

In May 2008 and September 2008 addenda, the same VA audiologist reasoned that there was normal hearing for all frequencies at the September 1965 separation examination; and that the change in audiometrics between the enlistment examination and the separation examination was not significant.  It is very unclear, however, whether the medical opinions of record included consideration of the Veteran's lay statements, to include a continuity of symptomatology of bilateral hearing loss post-service.

Evidence of a current hearing loss disability-i.e., one meeting the requirements of 38 C.F.R. § 3.385-and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Given the likelihood that the Veteran had significant in-service noise exposure as a wireman in field artillery, an examination is needed to determine whether the Veteran's current bilateral hearing loss either had its onset during service or is related to his active service-to specifically include in-service noise exposure to artillery firing of the 105 Howitzers, M-1s, and M-14s as alleged; or if the disability is otherwise related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2011).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiology examination to identify all current disability underlying the Veteran's current complaints of bilateral hearing loss; and to obtain information as to the current nature and likely etiology of any current hearing loss of either ear.  All appropriate tests and studies (to include audiometric testing) should be accomplished, and all clinical findings should be reported in detail. 

The examiner should specifically indicate whether the Veteran currently has hearing loss in either ear to an extent recognized as a disability for VA purposes (i.e., has an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent).  

Based on the examination and review of the record, the examiner should offer opinions as to whether it is at least as likely as not (50 percent probability or more) that any such hearing loss disability of either ear had its onset in service, or is the result of disease or injury incurred or aggravated during service-to specifically include in-service noise exposure to artillery firing of the 105 Howitzers, M-1s, and M-14s, as reported by the Veteran.  If other causes are more likely, those should be noted.  The examiner should reconcile any opinion with the service treatment records (described above) and the Veteran's lay statements, which are deemed credible by the Board.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

2.  After ensuring that the requested action is completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefit sought is not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


